DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-11 of U.S. Application No. 16/677413 filed on 11/07/2019 have been examined. 

Applicant's amendments and remarks filed 12/01/2021. Claims 1, 4, 6, 9 and 11 have been amended. Claims 2, 3, 7, 8 were canceled. Claims 12-14 were newly added. Claims 1, 4-6 and 9-14 were examined.

Office Action is in response to the RCE filed on 02/25/2022. Claims 1, 4-6 and 9-14 are presently pending and are presented for examination.

Information Disclosure Statement
1. The information disclosure statement(s) (IDS) submitted on 02/25/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-11 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-11 have been withdrawn.

Allowable Subject Matter
Claims 1, 4-6 and 9-14 are allowed over the prior art of record.
As per claim 1, 4-6 and 9-14 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a akaoka does not disclose each and every element of claim 1 as amended. Specifically, Takaoka fails to disclose at least the following technical features of the amended claim 1.  a) the trajectory parameters comprising a weight of each sub-trajectory; b)for each sub-trajectory, determining a number of control points based on the length and the weight of the sub-trajectory, and determining positions of the number of control points. 
Takaoka mentions a control system for work machine, a method, and a work machine. Specifically, in Takaoka, it recites "The target design topography data indicates a target design topography 70 indicated by a broken line in FIG. 5. The target design topography 70 indicates a desired trajectory of the blade tip of the blade 18 in the work." (paragraph [0059] and Fig. 5 of Takaoka)  Further, Takaoka mentions, in a work machine, a height Zdesign of the final design topography, a height Zn of the actual topography, a length of the work range, a length of a Attorney Docket No: ISGTP008US/19A12876US6 Serial No.: 16/677,413 
temporary divided area, and the like. (Paragraphs [0053], [0056]-[0057], and [0073] of Takaoka) However, Takaoka fails to disclose a weight of the sub-trajectory.  Throughout the disclosure of Takaoka, it does not disclose a weight for the sub-trajectory, let alone to determine, for each sub-trajectory, a number of control points based on the length and the weight of the sub-trajectory. In fact, Takaoka does not mention or suggest a number of control points for each sub-trajectory
Claims 4-5, 12, 13, 14 depend from claim 1, claims 9, 10 depend from claim 6 and claims 20 depends from claim 19, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.